Evans, P. J,
1. The court refused to allow a witness to testify that the defendant, about ten days prior to the homicide, told him that he (the defendant) had heard that the decedent was going to kill him, and that the witness advised him to take out a peace warrant. At this juncture of the trial no threat by tlie decedent was shown to have been made against tlie defendant, or communicated to him. The testimony sought of the witness was a self-serving declaration of the defendant, and was not competent evidence. Dixon v. State, 116 Ga. 186 (42 S. E. 357).
2. Xo error of law was committed; the verdict is supported by the evidence, and lias tlie approval of tlie trial judge.

Judgment affirmed.


All the Justices concur.